CORRECTED NOTICE OF ALLOWABILITY
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In addition to the claims from the Notice of Allowability (04/19/2022), this correction notice further amends dependent claims 4, 14 and 16, in response to Examiner-Initiated interview, as provided in the corrected Examiner’s Amendment below.

Examiner’s Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for the Examiner's Amendment was given confirmation by Applicant's representative, Jonathan Thomas, on April 29, 2022.
Based on the claims from the previous Notice of Allowability (04/19/2022), please further amend the following dependent claims:

4.	(Currently Amended)  The apparatus of claim [1 wherein the first rectifier and the second rectifier are electrically coupled to the LED driver.

14.	(Currently Amended) The luminaire of claim 11 wherein the first rectifier and the second rectifier are electrically coupled to the LED driver.

16.	(Currently Amended)  The luminaire of claim 11, wherein the output portion of the circuit board comprises a positive output terminal and a negative output terminal, wherein an LED array is configured to be connected across the positive output terminal and the negative output terminal.

REASONS FOR ALLOWANCE
The following is the Examiner's statement of Reasons for Allowance:
With respect to the original Notice of Allowance (04/19/2022), the same reasons for allowance is incorporated herein for currently amended dependent claims 4, 14 and 16. since there is no change in patentable scope.  
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066.  For sending applicant-initiated interview agendas, the Examiner’s direct fax number is (571) 270-6066.  Communications via Internet email are at the discretion of the Applicant by filing an Authorization for Internet Communication.  The Examiner's general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629